I UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA 

   
  
 
 
     
 

 

UNITED STATES OF AMERICA

vain Magistrate No. 14-602

(DAR)
DANIEL A. MINOR (

Defendant.

 

MEMORANDUM OF FINDINGS OF FACT
AND STATEMENT OF REASONS IN
SUPPORT OF ORDER OF DETENTION

Defendant is charged by a criminal complaint with knowingly persuading, inducing,
enticing, or coercing any minor to engage in any sexually explicit conductafor the purpose of
producing any visual depiction of such conduct or for the purpose of transmitting a live visual
depiction of such conduct, in violation of 18 U.S.C. § 2251(a); persuading, inducing, enticing,
and coercing any minor to engage in any sexual activity for which any person can be charged
with a criminal offense by any means of interstate and foreign commerce, in violation of 18
U.S.C. § 2422(b); receiving any material that contains child pornography by any means of
interstate commerce, in violation of 18 U.S.C. § 2252A(a)(2); and being more than four years
older than the complaint engage in a sexual act with that child, in violation of 22 DC. Code §
3008. The undersigned conducted a detention hearing on October 16, 2015. Upon consideration
of the proffers and arguments of counsel, and the entire record herein, the undersigned ordered
Defendant held without bond pursuant to 18 U.S.C. § 3142(6). The ﬁndings of fact and

statement of reasons in support of the Order of Detention follow.

United States v. Minor 2

II. _.! HE BAIL REFORM Ag!
The Bail Reform Act of 1984, 18 U.S.C. § 3141, et seq., provides, in pertinent part, that if

a judicial ofﬁcer ﬁnds by clear and convincing evidence that “no condition or combination of
conditions will reasonably assure . . . the safety of any other person and the community, such
judicial ofﬁcer shall order the detention of the [defendant] before trial.” 18 U.S.C. § 3142(e); see
also United States v. Henry, 935 F. Supp. 24, 25 (D.D.C. 1996) (citation omitted) (“If a
defendant poses a danger to society, the Court has a sufﬁcient basis upon which to order pretrial
detention.’:).

In instances in which pretrial detention is sought on the ground that there are no
conditions of release that will reasonably assure the defendant’s appearance, the government
must show by a preponderance of the evidence that the defendant poses a risk of ﬂight if released
before trial. See United States v. Anderson, 382 F. Supp. 2d 13, 14 (D.D.C. 2005) (citations
omitted) (“[T]he [Bail Reform Act] provides for pretrial detention if the government establishes
by a preponderance of the evidence that the defendant is likely to ﬂee before trial if released and
that no condition or combination of conditions will reasonably assure the appearance of the
defendant as required”).

In determining whether there are conditions of release which will reasonably assure the
appearance of the person as required, and the safety of any other person and the community, the
judicial ofﬁcer shall take into account the available information concerning: (1) the nature and
circumstances of the offense charged; (2) the weight of the evidence against the defendant; (3)
the defendant’s history and characteristics; and (4) the nature and seriousness of the danger to
any person or to the community which would be posed by the defendant’s release. 18 U.S.C. §

3142(g).

United States v. Minor . 3

Where there is probable cause to believe that a defendant has committed an offense
involving a minor victim, a rebuttable presumption arises that no conditions or combination of

conditions will reasonably assure either the defendant’s appearance or the safety of the
community. 18 U.S.C. § 3142(e)(3)(E); see also United States v. Hite, 76 F. Supp. 3d 33, 36

(D.D.C. 2014).]

III.  ISCUﬂN

Both counsel for the government and counsel for Defendant proceeded by proffer.
Counsel for the government argued that Defendant is a danger to the community and should be
held without bond pending trial because he was arrested for offenses that involve a minor victim,
pursuant to the presumption of detention in 18 U.S.C. § 3142(e)(3)(E). The government proffer
was congruent with the Statement of Facts in support of the Second Amended Complaint
(Document No. 16). Therefore, the Statement of Facts as presented in the Complaint is
incorporated herein.

Defendant, through counsel, requested that he be released to the High Intensity I}
Supervision Program. In support of his request, Defendant’s counsel proffered that it was the
complainant who initiated to send those sexually explicit images. Counsel for Defendant further
proffered that he does not have any criminal record and had a full-time job at the time of his

arrest, and is a lifelong resident of the District of Columbia.

IV. _I_EINDIES_OF FAQ
Upon consideration of the factors enumerated in the Bail Reform Act of 1984, 18 U.S.C.

§ 3142(g), the undersigned finds by clear and convincing evidence that no condition of release or

‘ Defendant, through counsel, conceded probable cause for purposes of the detention hearing onlyg

United States v. Minor 4

combination of conditions would reasonably assure the safety of the community. The
undersigned ﬁnds that the information proffered on behalf of Defendant is insufﬁcient to rebut
the applicable presumption of dangerousness. The undersigned had no occasion to address

whether the presumption of fugitivity was rebutted.

First, the nature and circumstances of the offenses charged indicate that Defendant
engaged in illicit sexual conduct with a minor victim, including visual depictions thereof.

Second, the undersigned ﬁnds that the weight of the evidence against Defendant is
compelling. The sexually explicit text messages and photographs exchanged between Defendant
and the complainant were recovered from Defendant’s mobile phone.

Third, Defendant’s history and characteristics weigh in favor of pretrial detention. While
Defendant has no prior criminal record, he faces a signiﬁcant period of incarceration if convicted

of the alleged offenses.

Finally, the undersigned ﬁnds that the toll which illicit sexual conduct with minors and
the creation of child pornography has taken, and continues to take upon, this community is well-
documented and need not be repeated here. The undersigned ﬁnds that evidence of Defendanth
engaging in‘illicit sexual conduct with the complainant and the creation of child pornography
demonstrates that his release would pose a danger to the community, and that he is not amenable

to community supervision at this time.

United States v. Minor 5

V. ,goNCLUsmN:

 

On the basis of the foregoing ﬁndings of fact and reasons, Defendant will be held without

bond pursuant to the October 16, 2015 Order of Detention.

 

U1te States Magistrate Judge

 

I .. a. g. -_

-._ - "
NUNC PRO T


UNC